Exhibit 10.1




TRANSFERABLE


TIMKENSTEEL CORPORATION
Nonqualified Stock Option Agreement




WHEREAS, __________ (“Optionee”) is an employee of TimkenSteel Corporation (the
“Company”); and


WHEREAS, the grant of Option Rights evidenced hereby was authorized by a
resolution of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company that was duly adopted on February 13,
2019 (the “Date of Grant”), and the execution of an Option Rights agreement in
the form hereof (this “Agreement”) was authorized by a resolution of the
Committee duly adopted on that date; and


WHEREAS, the Option Rights evidenced hereby are intended to be nonqualified
Option Rights and shall not be treated as Incentive Stock Options.
    
NOW, THEREFORE, pursuant to the Company’s Amended and Restated 2014 Equity and
Incentive Compensation Plan (the “Plan”), the Company hereby grants to Optionee
nonqualified Option Rights (the “Option”) to purchase ___ Common Shares at the
exercise price of $____ per Common Share (the “Option Price”), which represents
the Market Value per Share on the Date of Grant. If applicable, the Company
agrees to cause certificates for any Common Shares purchased hereunder to be
delivered to Optionee upon payment of the Option Price in full, subject to the
terms and conditions of the Plan, in addition to the terms and conditions of
this Agreement.


1.Four-Year Vesting of Option.
(a)    Normal Vesting: Unless terminated as hereinafter provided, the Option
shall be exercisable to the extent of one-fourth (1/4th) of the Common Shares
covered by the Option on the first anniversary of the Date of Grant so long as
Optionee shall have been in the continuous employ of the Company or a Subsidiary
on such date and to the extent of an additional one-fourth (1/4th) of the Common
Shares covered by the Option on each of the second, third and fourth
anniversaries of the Date of Grant so long as Optionee shall have been in the
continuous employ of the Company or a Subsidiary as of and on each such date.
For the purposes of this Agreement, the continuous employment of Optionee with
the Company or a Subsidiary shall not be deemed to have been interrupted, and
Optionee shall not be deemed to have ceased to be an employee of the Company or
a Subsidiary, by reason of the transfer of his or her employment between or
among the Company and its Subsidiaries.
(b)    Vesting Upon Retirement with Consent: If Optionee retires with the
Company’s consent before the fourth anniversary of the Date of Grant, then
Optionee’s Option shall become nonforfeitable in accordance with the terms and
conditions of Section 1(a) as if Optionee had remained in the continuous employ
of the Company or a Subsidiary from the Date of Grant until





--------------------------------------------------------------------------------




the fourth anniversary of the Date of Grant or the occurrence of an event
referenced in Section 2, whichever occurs first.
As used herein, “retire with the Company’s consent” means: (i) the retirement of
Optionee prior to age 62 and eligible to retire under a retirement plan of the
Company or a Subsidiary, if the Board or the Committee determines that his or
her retirement is for the convenience of the Company or a Subsidiary, or
(ii) the retirement of Optionee at or after age 62 and eligible to retire under
a retirement plan of the Company or a Subsidiary.


(c)    To the extent the Option has become exercisable in accordance with the
terms of this Agreement, it may be exercised in whole or in part from time to
time thereafter.
2.    Accelerated Vesting of Option. Notwithstanding the provisions of
Sections 1(a) and 1(b) hereof, the Option may become exercisable earlier than
the time provided in such sections if any of the following circumstances apply:
(a)    Death or Disability: The Option shall become immediately exercisable in
full if Optionee dies or becomes permanently disabled while in the employ of the
Company or any Subsidiary. As used herein, “permanently disabled” means that
Optionee has qualified for long-term disability benefits under a disability plan
or program of the Company or a Subsidiary or, in the absence of a disability
plan or program of the Company or a Subsidiary, under a government-sponsored
disability program and is “disabled” within the meaning of Section 409A(a)(2)(C)
of the Code.
(b)    Change in Control:
(i)        Upon a Change in Control occurring on or before the fourth
anniversary of the Date of Grant while Optionee is an employee of the Company or
a Subsidiary, to the extent the Option has not been forfeited, the Option shall
become immediately exercisable in full, except to the extent a Replacement Award
is provided to Optionee for such Option.
(ii)        As used in this Agreement, a “Replacement Award” means an award
(A) of stock options, (B) that has a value at least equal to the value of the
Option, (C) that relates to publicly traded equity securities of the Company or
its successor in the Change in Control (or another entity that is affiliated
with the Company or its successor following the Change in Control), (D) the tax
consequences of which, under the Code, if Optionee is subject to U.S. federal
income tax under the Code, are not less favorable to Optionee than the tax
consequences relative to the Option, (E) that vests in full upon a termination
of Optionee’s employment with the Company or a Subsidiary or their successors in
the Change in Control (or another entity that is affiliated with the Company or
a Subsidiary or their successors following the Change in Control) (as
applicable, the “Successor”) for Good Reason by Optionee or without Cause by
such employer, or upon the death of Optionee or Optionee becoming permanently
disabled, within a period of two years after the Change in Control, and (F) the
other terms and conditions of which are not less favorable to Optionee than the
terms and conditions of the Option (including the provisions that would apply in


2




--------------------------------------------------------------------------------




the event of a subsequent Change in Control). Without limiting the generality of
the foregoing, the Replacement Award may take the form of a continuation of the
Option if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 2(b)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.
(iii)        For purposes of Section 2(b)(ii), “Cause” will be defined not less
favorably with respect to Optionee than: any intentional act of fraud,
embezzlement or theft in connection with Optionee’s duties with the Successor,
any intentional wrongful disclosure of secret processes or confidential
information of the Successor, or any intentional wrongful engagement in any
competitive activity that would constitute a material breach of Optionee’s duty
of loyalty to the Successor, and no act, or failure to act, on the part of
Optionee shall be deemed “intentional” unless done or omitted to be done by
Optionee not in good faith and without reasonable belief that Optionee’s action
or omission was in or not opposed to the best interest of the Successor;
provided, that for any Optionee who is party to an individual severance or
employment agreement defining Cause, “Cause” will have the meaning set forth in
such agreement. Also for purposes of Section 2(b)(ii), “Good Reason” means: a
material reduction in the nature or scope of the responsibilities, authorities
or duties of Optionee attached to Optionee’s position held immediately prior to
the Change in Control, a change of more than 60 miles in the location of
Optionee’s principal office immediately prior to the Change in Control, or a
material reduction in Optionee’s remuneration upon or after the Change in
Control; provided, that no later than 90 days following an event constituting
Good Reason Grantee gives notice to the Successor of the occurrence of such
event and the Successor fails to cure the event within 30 days following the
receipt of such notice.
(c)    Divestiture: The Option is immediately exercisable in full if Optionee’s
employment with the Company or a Subsidiary terminates as the result of a
divestiture. As used herein, the term “divestiture” means a permanent
disposition to a Person other than the Company or any Subsidiary of a plant or
other facility or property at which Optionee performs a majority of Optionee’s
services whether such disposition is effected by means of a sale of assets, a
sale of Subsidiary stock or otherwise.
(d)    Layoff: If (i) Optionee’s employment with the Company or a Subsidiary
terminates as the result of a layoff and (ii) Optionee is entitled to receive
severance pay pursuant to the terms of any severance pay plan of the Company in
effect at the time of Optionee’s termination of employment that provides for
severance pay calculated by multiplying Optionee’s base compensation by a
specified severance period, then the Option shall be exercisable with respect to
the total number of Common Shares that would have been exercisable under the
provisions of Section 1(a) hereof if Optionee had remained in the employ of the
Company through the end of the severance period.
As used herein, “layoff” means the involuntary termination by the Company or any
Subsidiary of Optionee’s employment with the Company or any Subsidiary due to
(i) a reduction in force leading to a permanent downsizing of the salaried
workforce, (ii) a permanent shutdown


3




--------------------------------------------------------------------------------




of the plant, department or subdivision in which Optionee works, (iii) an
elimination of position; or (iv) any or no reason, except for Cause, at the
Company’s discretion; provided that a termination under clause (iv) shall
constitute a “layoff” for purposes of this Agreement only (A) upon the prior
approval of the Compensation Committee in the case of an executive officer, or
(B) upon the prior approval of the Executive Vice President Organizational
Advancement & Corporate Relations or the Executive Vice President & General
Counsel in the case of any other terminated Optionee.
3.    Termination of Option. The Option shall terminate automatically and
without further notice on the earliest of the following dates:
(a)    thirty days after the date upon which Optionee ceases to be an employee
of the Company or a Subsidiary, unless (i) the cessation of his or her
employment (A) is a result of his or her death, permanent disability, retirement
with the Company’s consent, or early retirement or (B) follows a Change in
Control, a divestiture, or a layoff; or (ii) Optionee continues to serve as a
director of the Company following the cessation of his or her employment;
(b)    three years after the date upon which Optionee ceases to be an employee
of the Company or a Subsidiary following (i) a Change in Control, (ii) a
divestiture, or (iii) a layoff;
(c)    three years after the date upon which Optionee ceases to be an employee
of the Company or Subsidiary as a result of early retirement. As used herein,
“early retirement” shall mean the retirement of Optionee prior to age 62 under a
retirement plan of the Company or a Subsidiary when such retirement is not a
retirement with the Company’s consent;
(d)    five years after the date upon which Optionee ceases to be an employee of
the Company or a Subsidiary (i) as a result of his or her death, or (ii) as a
result of his or her permanent disability;
(e)    five years after the date upon which Optionee ceases to be a director of
the Company if he or she continues to serve as a director of the Company
following the cessation of his or her employment other than as a result of his
retirement with the Company’s consent;
(f)    ten years after the Date of Grant. (By way of illustration, if
(i) Optionee remains an employee of the Company or a Subsidiary until the
ten-year anniversary of the Date of Grant, or (ii) Optionee ceases to be an
employee of the Company or a Subsidiary as a result of his or her retirement
with the Company’s consent, the Option shall terminate automatically and without
further notice ten years after the Date of Grant.)
In the event Optionee intentionally commits an act that the Committee determines
to be materially adverse to the interests of the Company or a Subsidiary, the
Option shall terminate at the time of that determination notwithstanding any
other provision of this Agreement.


4.    Payment of Option Price. The Option Price shall be payable (a) in cash in
the form of currency or check or other cash equivalent acceptable to the
Company, (b) by transfer to the Company of nonforfeitable, unrestricted Common
Shares that have been owned by Optionee for at least six months prior to the
date of exercise, (c) subject to any conditions or limitations established


4




--------------------------------------------------------------------------------




by the Committee, the Company’s withholding Common Shares otherwise issuable
upon exercise of the Option pursuant to a “net exercise” arrangement, or (d) by
any combination of the methods of payment described in Sections 4(a), 4(b) and
4(c) hereof. Nonforfeitable, unrestricted Common Shares that are transferred by
Optionee in payment of all or any part of the Option Price and Common Shares
withheld by the Company shall be valued on the basis of their Market Value per
Share. Subject to the terms and conditions of Section 7 hereof and Section 12 of
the Plan, and subject to any deferral election Optionee may have made pursuant
to any plan or program of the Company, the Company shall cause certificates, if
applicable, for any shares purchased hereunder to be delivered to Optionee upon
payment of the Option Price in full.
5.    Compliance with Law. Notwithstanding any other provision of this
Agreement, the Option shall not be exercisable if the exercise thereof would
result in a violation of any applicable law or regulation. To the extent the
Ohio Securities Act shall be applicable to the Option, the Option shall not be
exercisable unless the Common Shares or other securities covered by the Option
are (a) exempt from registration thereunder, (b) the subject of a transaction
that is exempt from compliance therewith, (c) registered by description or
qualification thereunder or (d) the subject of a transaction that shall have
been registered by description thereunder.
6.    Transferability and Exercisability.
(a)     Except as provided in Section 6(b) below, the Option, including any
interest therein, shall not be transferable by Optionee except by will or the
laws of descent and distribution upon the death of Optionee, and the Option
shall be exercisable during the lifetime of Optionee only by him or her or, in
the event of his or her legal incapacity to do so, by his or her guardian or
legal representative acting on behalf of Optionee in a fiduciary capacity under
state law and court supervision.
(b)     Notwithstanding Section 6(a) above, the Option may be transferable by
Optionee, without payment of consideration therefor, to any family member of
Optionee (as defined in Form S-8), or to one or more trusts established solely
for the benefit of such members of the immediate family or to partnerships in
which the only partners are such members of the immediate family of Optionee;
provided, however, that such transfer will not be effective until notice of such
transfer is delivered to the Company; and provided, further, however, that any
such transferee is subject to the same terms and conditions hereunder as
Optionee.
7.    Adjustments. Subject to Section 13 of the Plan, the Committee shall make
any adjustments in the Option Price and the number or kind of shares of stock or
other securities covered by the Option, or in any other terms of the Option,
that the Committee may determine to be equitably required to prevent any
dilution or expansion of Optionee’s rights under this Agreement that otherwise
would result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) merger, consolidation, separation, reorganization or partial or complete
liquidation involving the Company or (c) other transaction or event having an
effect similar to any of those referred to in subsection (a) or (b) herein.
Furthermore, in the event any transaction or event described or referred to in
the immediately preceding sentence shall occur, the Committee shall provide in
substitution of any or all of Optionee’s


5




--------------------------------------------------------------------------------




rights under this Agreement such alternative consideration as the Committee may
determine in good faith to be equitable under the circumstances.
8.    Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with any exercise of the
Option, Optionee shall pay the tax or make provisions that are satisfactory to
the Company for the payment thereof. The Optionee may elect to satisfy all or
any part of any such withholding obligation by surrendering to the Company a
portion of the Common Shares that are issuable to Optionee upon the exercise of
the Option. If such election is made, the shares so surrendered by Optionee
shall be credited against any such withholding obligation at their Market Value
per Share on the date of such surrender. In no event, however, shall the Company
accept Common Shares for payment of taxes in excess of required tax withholding
rates (unless such higher withholding amounts would not result in adverse
accounting implications for the Company). Unless otherwise determined by the
Committee at any time, Optionee may surrender Common Shares owned for more than
six months to satisfy any tax obligations resulting from any such transaction.
9.    Detrimental Activity and Recapture.
(a)    Notwithstanding anything in this Agreement, in the event that, as
determined by the Committee, Optionee engages in Detrimental Activity during
employment with the Company or a Subsidiary, the Option will be forfeited
automatically and without further notice at the time of that determination. As
used herein, “Detrimental Activity” means:
(i)
    engaging in any activity, as an employee, principal, agent, or consultant
for another entity that competes with the Company in any actual, researched, or
prospective product, service, system, or business activity for which Grantee has
had any direct responsibility during the last two years of his or her employment
with the Company or a Subsidiary, in any territory in which the Company or a
Subsidiary manufactures, sells, markets, services, or installs such product,
service, or system, or engages in such business activity;

(ii)
    soliciting any employee of the Company or a Subsidiary to terminate his or
her employment with the Company or a Subsidiary;

(iii)
    the disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries, acquired by Grantee during his or her employment with the Company
or its Subsidiaries or while acting as a director of or consultant for the
Company or its Subsidiaries thereafter;

(iv)
    the failure or refusal to disclose promptly and to assign to the Company
upon request all right, title and interest in any invention or



6




--------------------------------------------------------------------------------




idea, patentable or not, made or conceived by Grantee during employment by the
Company and any Subsidiary, relating in any manner to the actual or anticipated
business, research or development work of the Company or any Subsidiary or the
failure or refusal to do anything reasonably necessary to enable the Company or
any Subsidiary to secure a patent where appropriate in the United States and in
other countries;
(v)
    activity that results in Termination for Cause. As used herein, “Termination
for Cause” means a termination: (A) due to Grantee’s willful and continuous
gross neglect of his or her duties for which he or she is employed; or (B) due
to an act of dishonesty on the part of Grantee constituting a felony resulting
or intended to result, directly or indirectly, in his or her gain for personal
enrichment at the expense of the Company or a Subsidiary; or

(vi)
    any other conduct or act determined to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary unless
Grantee acted in good faith and in a manner he or she reasonably believed to be
in or not opposed to the best interests of the Company.

(b)    If a Restatement occurs and the Committee determines that Optionee is
personally responsible in whole or in part for causing the Restatement as a
result of Optionee’s personal misconduct or any fraudulent activity on the part
of Optionee, then the Committee has discretion to, based on applicable facts and
circumstances and subject to applicable law, cause the Company to recover all or
any portion (but no more than 100%) of the Option (and the Common Shares
underlying the Option) awarded to Optionee for some or all of the years covered
by the Restatement. The amount of the Option (and the Common Shares underlying
the Option) recovered by the Company shall be limited to the amount by which
such Option (and the Common Shares underlying the Option) exceeded the amount
that would have been awarded to Optionee had the Company’s financial statements
for the applicable restated fiscal year or years been initially filed as
restated, as reasonably determined by the Committee. The Committee also shall
determine whether the Company shall effect any recovery under this Section 9(b)
by: (i) seeking repayment from Optionee; (ii) reducing, except with respect to
any non-qualified deferred compensation under Section 409A of the Code, the
amount that would otherwise be payable to Optionee under any compensatory plan,
program or arrangement maintained by the Company (subject to applicable law and
the terms and conditions of such plan, program or arrangement); (iii) by
withholding, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, payment of future increases in compensation
(including the payment of any discretionary bonus amount) that would otherwise
have been made to Optionee in accordance with the Company’s compensation
practices; or (iv) by any combination of these alternatives. As used herein,
“Restatement” means a restatement (made within 36 months of the publication of
the financial statements that are required to be restated) of any part of the
Company’s financial statements for any fiscal year or years beginning


7




--------------------------------------------------------------------------------




with the year in which the Date of Grant occurs due to material noncompliance
with any financial reporting requirement under the U.S. securities laws
applicable to such fiscal year or years.
10.    No Right to Future Awards or Continued Employment. This Option is a
voluntary, discretionary bonus being made on a one-time basis and it does not
constitute a commitment to make any future awards. This Option and any payments
made hereunder will not be considered salary or other compensation for purposes
of any severance pay or similar allowance, except as otherwise required by law.
Nothing in this Agreement will give Optionee any right to continue employment
with the Company or any Subsidiary, as the case may be, or interfere in any way
with the right of the Company or a Subsidiary to terminate the employment of
Optionee.
11.    Relation to Other Benefits. Any economic or other benefit to Optionee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which Optionee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
12.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of
Optionee with respect to the Option without Optionee’s consent.
13.    Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
14.    Processing of Information. Information about Optionee and Optionee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. Optionee
understands that such processing of this information may need to be carried out
by the Company and its Subsidiaries and by third party administrators whether
such persons are located within Optionee’s country or elsewhere, including the
United States of America. The Optionee consents to the processing of information
relating to Optionee and Optionee’s participation in the Plan in any one or more
of the ways referred to above.
15.    Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.
16.    Relation to Plan. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Plan.
[SIGNATURES ON FOLLOWING PAGE]




8




--------------------------------------------------------------------------------




This Agreement is executed by the Company on this ___ day of __________, 20__.


TIMKENSTEEL CORPORATION


By ________________________________________
Frank A. DiPiero
Executive Vice President, General Counsel and Secretary


The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions hereinabove set forth.


______________________________        Optionee
Date: _________________________




9


